Citation Nr: 1639971	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a brain tumor.  

2.  Entitlement to service connection for residuals of a brain tumor.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the August 2010 rating decision, the RO determined that new and material evidence had not been received to reopen a previously severed grant of service connection for residuals of a brain tumor.  

In the May 2013 rating decision, the RO denied, in pertinent part, a claim of service connection for PTSD.  The Veteran subsequently submitted a timely Notice of Disagreement (NOD) which included the issue of service connection for PTSD.  Although the Veteran did not submit a VA Form 9 (Substantive Appeal to the Board) following the RO's October 2015 Statement of the Case (SOC), the Board accepts her December 2015 VA Form 21-0958 (Notice of Disagreement) in lieu of a VA Form 9 as to the issue of service connection for PTSD.  On this form, the Veteran clearly indicated her continued disagreement with the October 2015 SOC's denial of service connection for PTSD.  Thus, her intent to appeal that issue is not in doubt.  Moreover, the RO has not suggested, and the record does not reflect, that her October 2015 communication was untimely or that it could not be accepted in lieu of a VA Form 9.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

In a September 2013 VA Form 9, the Veteran requested to appear for a videoconference hearing at the RO, before a Veterans Law Judge sitting at VA's Central Office in Washington, D.C.; however, she later withdrew that request.  See August 2016 Report of General Information.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In an August 2016 VA Form 1-646, the Veteran's representative raises the issue of whether there was a clear and unmistakable error (CUE) in the July 1994 RO rating decision that severed service connection for residuals of a brain tumor.  The issue of whether there is CUE in the July 1994 RO rating decision that severed service connection for residuals of a brain tumor is therefore raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened claim of entitlement to service connection for residuals of a brain tumor; and, entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO granted service connection for residuals of a brain tumor based on a finding that the brain tumor had its onset during service.  

2.  In a February 1994 rating decision, the RO determined that the Veteran's brain tumor clearly and unmistakably pre-existed service and was not aggravated in service, and therefore proposed to sever service connection for residuals of a brain tumor.  

3.  In an unappealed September 1994 rating decision, the RO severed service connection for a brain tumor based on a finding that the RO's June 1992 finding of in-service onset of a brain tumor was clearly and unmistakably erroneous (CUE).  

4.  The September 1994 finding of CUE in the June 1992 rating decision reverses or amends the June 1992 rating decision thereby having the same effect as if the June 1992 rating decision denied service connection for residuals of a brain tumor.  

5.  Evidence added to the record since the September 1994 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for residuals of a brain tumor.  



CONCLUSION OF LAW

1.  The severance of service connection for residuals of a brain tumor based on CUE reversed the June 1992 grant of service connection for residuals of a brain tumor.  38 U.S.C.A. § 5109(A)(a) (West 2014); 38 C.F.R. § 3.105(a) (2015).  

2.  The June 1992 and September 1994 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2015).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a brain tumor.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the Board's reopening of the claim, further discussion of theses duties is not necessary at this time.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, service connection was initially granted for the residuals of the Veteran's brain tumor in a June 1992 rating decision.  The grant was based on a finding that the Veteran's brain tumor had its onset during service.  

In February 1993 correspondence to the RO, the Veteran reported that she had residual paralysis in her left leg following the January 1992 surgery to remove the brain tumor.  The RO construed this correspondence as an increased rating claim and scheduled the Veteran for a VA neurologic examination.  

At a VA examination in March 1993, it was noted that the Veteran's brain tumor was discovered following an onset of seizures in September 1991.  

In a February 1994 rating decision, the RO determined that the Veteran's brain tumor clearly and unmistakably pre-existed service and was not aggravated in service, and therefore proposed to sever service connection for residuals of a brain tumor.  

In an unappealed September 1994 rating decision, the RO severed service connection for a brain tumor based on a finding that the RO's June 1992 finding of in-service onset of a brain tumor was clearly and unmistakably erroneous (CUE).  

According to 38 C.F.R. § 3.105(a), previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.

Accordingly, the September 1994 finding of CUE in the June 1992 rating decision reverses or amends the June 1992 rating decision thereby having the same effect as if the June 1992 rating decision denied service connection for residuals of a brain tumor.  38 U.S.C.A. § 5109(A)(a); 38 C.F.R. § 3.105(a) (2015).  

As the Veteran did not appeal the severance, the June 1992 and September 1994 rating decisions are final.  In addition, no evidence that was relevant to the issue of severance was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

The relevant evidence of record at the time of the June 1992 rating decision includes the following pre-service treatment records, service treatment records, and post-service treatment records from 1991 and 1992.  
Personnel records show that the Veteran was called up from the National Guard to serve on active duty from January 3, 2001 to June 8, 2001.  This service included deployment to Saudi Arabia from February 14, 1991 to May 18, 1991.  

Just prior to entering active duty, the Veteran reported left-sided numbness and headaches.  See December 16, 1990 Emergency Room Report.  She reported at that time that she had experienced similar symptoms about a month earlier, and was told that she may have had a transient ischemic attack (TIA).  The assessment was rule out lunar infarct and rule out cervical spondylosis.  A December 21, 1990 private MRI report of the spine noted a focal posterior central disc herniation at C4-5 and at C6-7.  The Veteran had additional tests including EMG and x-ray studies, and the findings were consistent with a disc herniation that was causing the left-sided numbness/weakness.  No additional testing was ordered and she was found fit for duty.

On January 4, 1991, the Veteran presented with left-sided numbness with a 5-month history of spine problems.  She also reported left foot numbness and a painful lower back.  The assessment was numbness related to spine injury.  

On January 8, 1991, the Veteran was examined by a neurologist, who doubted that the Veteran's symptoms represented a TIA, and indicated that there was no clear evidence of a root/cord lesion.  The Veteran reported that she first noticed the onset of numbness/weakness in the L arm and leg (but not the face) in September 1990.  That sensation reportedly occurred once in September, October and November 1990, but occurred four times in December 1990/January 1991.  During these episodes, which reportedly lasted approximately 10 minutes, the Veteran described near-complete anesthesia and weakness, followed by a headache.  The neurologist ordered an EMG/NCV study.  The assessment was lower canal spondylosis, and MRI findings were found to be consistent with cervical disc herniation.

A followup assessment indicated that the Veteran's left ulnar neuropathy was mild, and not significant enough to effect duty.  Per neurology, no further evaluation was warranted and no restrictions were place on the Veteran.  She was told to take Tylenol for headaches.  

In March 1991, the Veteran presented with back pain on the left side of her back.  A prior history of back problems was noted, and the assessment was moderate to severe mid back paraspinal muscle strain.  Flexeril and Motrin were prescribed and the Veteran was placed on a temporary profile for a week.  

On an April 1991 pre-discharge examination, the Veteran reported her disc herniation diagnosis from December 1990.  The examiner noted the Veteran's disc herniation and indicated that no aggravation was found.  Her physical profile was found to be normal.  

In May 1991, the Veteran reported continued progressive symptoms of numbness, and she began to get headaches and dizziness.  She indicated that these symptoms were previously intermittent, but had become constant for three days.  The examiner noted that her current presentation of numbness in the left shoulder and complete left leg numbness with headaches lasting about two hours, did not appear to follow a distribution equal to the disc herniation.  The examiner noted an assessment of possible migraine headaches and prescribed Midrin.  

On September 10, 1991, the Veteran presented to a military medical facility with "seizure type symptoms."  She reported a history of herniated disc with numbness and tingling on the left side of the upper and lower extremities.  One day prior to the visit, she was having pain on the left side and a friend told her that she was shaking, delirious, and that her eyes had rolled back, so the Veteran requested a work up.  It was noted that she had extensive neurologic problems in the past which were all found by medical professionals to be associated with her herniated disc.  A September 11, 1991 Individual Sick Slip indicates that the Veteran was seen for seizures, with a comment that, "This does not appear to be LOD illness, she needs to see a private doctor."  

A December 1991 VA Discharge Summary indicates that the Veteran initially presented with new onset seizure disorder since September 1991.  CT scan showed a right parietal enhancing lesion with a significant amount of edema.  It was also noted that the Veteran had several episodes of left-sided numbness and paresthesias.  She was admitted to the Neurosurgery Unit and an MRI was obtained which was consistent with a right parasagittal meningioma.  She underwent a right parietal craniotomy on December 30, 1991.  

In June 1992, the RO issued a rating decision granting service connection for a brain tumor, finding that the onset of symptoms occurred during active duty.  

A VA neurological examination conducted in March 1993.  The examiner indicated that the Veteran's history began with new onset seizures expressed in September 1991, with an initial one-time Grand Mal attacks.  Thereafter, she had contained left-sided motor seizures and the workup was initially unrevealing.  The impression was status post right parasagittal meningioma with associated left focal and generalized seizures.

In a February 1994 rating decision, the RO proposed to sever service connection based on a finding that, "The evidence of record clearly shows that the symptoms attributable to the meningioma began in the fall of 1990, prior to the time that she entered active service."  The RO further found, "The symptoms shown in service were basically the same as those recorded prior to service, and no aggravation during service is noted."  The RO cited to a portion of the Merck Manual which described the symptoms that can be associated with the Veteran's type of brain tumor; and, that such symptoms can lead to a physician incorrectly believing that the patient has a spinal cord lesion.

In a September 1994 rating decision, service connection for residuals of a brain tumor was severed.  The Veteran did not timely appeal that determination and it therefore became final.  

Since the September 1994 rating decision, additional evidence has been associated with the claims file, including additional medical evidence and statements from the Veteran.  

VA medical records obtained in 2010 show that a July 1994 MRI scan revealed mild congenital narrowing at L4-L5.  This raises the possibility that the Veteran's initial pre-service lower extremity numbness could have been related to a congenital disc narrowing at L4-L5.  

In an August 2013 medical opinion, which presumes that the Veteran's brain condition existed prior to service, the doctor opines that the pre-existing residuals of the brain tumor were less likely than not aggravated beyond the natural progression of the condition during service.  

In a September 2013 statement, the Veteran asserted that the August 2013 opinion was flawed because the tumor was not diagnosed prior to service, and this is shown, at least in part, by the fact that she was found fit for deployment to Saudi Arabia.   

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran's brain tumor may not have pre-existed service; and, that it could have manifested to a degree of 10 percent or more within the first post-service year.  If that is the case, then the Veteran may be entitled to service connection for a chronic disease on a presumptive basis under 38 C.F.R. § § 3.307, 3.309.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for residuals of a brain tumor.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for residuals of a brain tumor is reopened. To that extent only, the appeal is allowed.


	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran seeks service connection for residuals of a brain tumor.  She asserts that her brain tumor had its onset during service; or, in the alternative, that her brain tumor first manifested to a compensable degree within the first post-service year.  Finally, the Veteran asserts that if the brain tumor is found to have clearly and unmistakably pre-existed service, she maintains that it was also aggravated in service beyond the natural progression of the disease.  

As noted above, service connection for a brain tumor was severed in September 1994 because the RO found that the Veteran's brain condition pre-existed service and was not aggravated in service.  This finding was based on the same evidence considered by the RO in its June 1992 rating decision which granted service connection based on a finding that the symptoms of the Veteran's brain condition had their onset during service.  

However, the new evidence of record, when added to the previous evidence raises the possibility that the Veteran's brain tumor symptoms were first manifested to a degree of 10 percent or more within the first post-service year.  

Significantly, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Organic neurological disorders and malignant tumors are listed as such chronic conditions under 38 C.F.R. § 3.309 (a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

There is no medical opinion addressing this question.  The August 2013 opinion presumes that the Veteran's brain tumor pre-existed service, but that is based solely on the RO's finding, and not on any finding or opinion provided by a competent health care provider.  Accordingly, a medical opinion is warranted to determine whether the Veteran's brain tumor clearly and unmistakably pre-existed service, whether it had its onset during service, or whether it was first manifested within the first post-service year.  

Regarding the claim of service connection for PTSD, the record reflects that the Veteran's combat stressors have been conceded.  See January 2013 VA memorandum.  However, a March 2013 VA examiner opined that the Veteran did not have a current diagnosis of PTSD, or of any other acquired psychiatric disorder.  

In her December 2015 Notice of Disagreement (which has been accepted in lieu of a VA Form 9, substantive appeal to the Board), the Veteran stated, "I was diagnosed last year for PTSD."  Thus, it appears that the Veteran may now have a current diagnosis of PTSD.  Given that her stressors have been conceded, a VA examination is necessary to determine whether she has a current PTSD diagnosis based on her in-service stressors.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an adequate duty-to-assist letter that notifies the Veteran of the evidence necessary to substantiate a claim of service connection for the residuals of a brain tumor.  38 C.F.R. § § 3.159; 3.303, 3.304.  

2.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record.  

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private records identified by the Veteran as pertinent to his claim, including, but not limited to any additional medical records from Walter Reed from 1990 through 1992.  All attempts to obtain any such identified records should be documented in the record.  

4.  Schedule the Veteran for a VA examination by a neurologist or other physician with appropriate expertise to determine the nature and etiology of the Veteran's brain tumor.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and a review of the entire records folder, including a copy of this remand, the examiner should provide an opinion as to the following:

a.  Did the Veteran's brain tumor, at least as likely as not (a probability of 50 percent or greater) have its onset during service?

b.  Did the Veteran's brain tumor, as likely as not, first manifest to a degree of at least 10 percent within the first post-service year?  

c.  In making these determinations, the examiner is also asked to opine as to whether the pre-service and in-service history of intermittent left-sided numbness and a cervical disc herniation were, clearly and unmistakably, symptoms of the Veteran's brain tumor that was subsequently diagnosed following service discharge.  

In this regard, the examiner's attention is directed to the Veteran's assertions and medical evidence showing that pre-service medical workups related her left sided numbness to a cervical disc herniation; and, that it was not until after discharge in service, in September 1991, that the Veteran suffered a seizure which prompted the neurological workup which ultimately resulted in a finding that the Veteran had a symptomatic brain tumor.  Please provide a complete explanation for the opinion.

d.  If the examiner finds that the Veteran's brain tumor clearly and unmistakably preexisted service; then, the examiner must opine as to whether the pre-existing brain tumor clearly and unmistakably did not undergo an increase in severity during service beyond the natural progression of the disease.  Please provide a complete explanation for the opinion.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

5.  Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran, as likely as not, has a current acquired psychiatric disorder, to include PTSD in conformance with the DSM-5 criteria based on her reported stressors, which have already been conceded by the RO.  

The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of PTSD that is related to events in service as described by the Veteran.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder other than PTSD that is related to events in service as described by the Veteran.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

6.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, adjudicate the claims of service connection for residuals of a brain tumor and PTSD.  If the benefits sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


